Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159875(40)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  VHS DETROIT RECEIVING HOSPITAL, INC.,                                                                Elizabeth T. Clement
  doing business as DETROIT RECEIVING                                                                  Megan K. Cavanagh,
  HOSPITAL and UNIVERSITY HEALTH                                                                                        Justices
  CENTER, and VHS HARPER-HUTZEL
  HOSPITAL, INC., doing business as HARPER-
  HUTZEL HOSPITAL,
               Plaintiffs-Appellants,
                                                                    SC: 159875
  v                                                                 COA: 341628
                                                                    Wayne CC: 16-011846-NF
  CITY OF DETROIT,
             Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before August 22, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 24, 2019

                                                                               Clerk